Citation Nr: 1244305	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  03-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of improved pension benefits in the amount of $7,014.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on June 23, 2009, which vacated a September 2007 Board decision as to a bad faith determination and remanded the case for additional development.  The Court had previously vacated and remanded Board decisions as to this matter in March 2006 and May 2007.  In February 2010, the Board found waiver of overpayment recovery was not precluded by bad faith and remanded the issue remaining on appeal to the RO for additional development.  The RO was instructed to adjudicate the issue with full consideration given to all elements of the principles of equity and good conscience set forth by 38 C.F.R. § 1.965(a).  The issue was again remanded for additional development in July 2011.  

The issue initially arose from a January 2002 partial waiver decision by the Committee on Waivers and Compromises at the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which found waiver of overpayment created from October 1998 to August 1999 was precluded as a result of bad faith.  In October 2004, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal at that time was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012).  

The Board notes that in correspondence dated in January 2010 the Veteran's attorney, in essence, challenged the undersigned Veterans Law Judge to disqualify himself in the decision under the provisions of 38 C.F.R. § 19.12(a).  It was asserted that since the Veterans Law Judge had decided three times on three different lines of reasoning that the Veteran had acted in bad faith in the creation of the remaining overpayment at issue that "it may be difficult to prevent the earlier conviction that the veteran displayed bad faith from coloring the perception of how the equity factors should be determined."  It was further noted that there was no suspected personal interest or bias in the previous Board decisions, but that where "a future decision turns on factors requiring discretionary judgment with regard to the same conduct, it might be more comfortable for both claimant and adjudicator if the case were decided by a stranger to its history."  

Based upon a thorough review of the reason for the request, the evidence of record, and the competition for available administrative resources, the Board finds disqualification under the provisions of 38 C.F.R. § 19.12(a) is not warranted.  It is significant to note that VA regulations provide that a member who conducts a hearing shall participate in making the final determination of the claim, subject only to an exception that is inapplicable in the case.  See 38 C.F.R. § 20.707 (2012).  The attorney in this case has stated that no actual bias was suspected and, other than having noted the three prior decisions addressing the issue of bad faith, has identified no circumstances which might give the impression of bias.  The Board also notes that the Court in its July 2009 decision reversing the bad faith determination found no error as to the Board's finding that the Veteran had spent the money received knowing he was not entitled to it, but rather that the Board's statement that the Veteran had failed to notify VA of his employment in creating the debt in the first instance was clearly erroneous.  This represents no more than a Board error in the analysis of the facts to the law and raises no impression of bias against the Veteran.  In addition, as the balance of fault in the creation of the debt is but one of many factors for consideration in the determination of the issue presently on appeal the possibility that some comfort might be achieved by disqualification is an insufficient basis for such action.  Therefore, the request for disqualification in this case must be denied.

The Board also notes that the issues of entitlement to a rating in excess of 10 percent for the residuals of internal derangement of the left knee with torn medial meniscus and entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee were remanded in a separate decision in July 2011.  The record shows the Veteran failed to appear for scheduled Board hearings in August 2011, December 2011, and March 2012; however, these matters have not been addressed in a subsequent supplemental statement of the case nor returned to the Board for appellate review.  Therefore, they will not be addressed in this action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this case, generally, any pertinent evidence submitted by the appellant or representative which is accepted by the Board must be referred to the Agency of Original Jurisdiction (AOJ) for review, unless this procedural right is waived by the appellant or representative.  See 38 C.F.R. § 20.1304(c) (2012).  In this case, the Board in correspondence dated October 22, 2012, requested the Veteran's attorney provide copies of letters previously submitted to the AOJ and requested that it be indicated if a waiver of AOJ consideration was desired.  Subsequently in October 2012, the Board received correspondence and copies of pertinent documents including bankruptcy reports dated in August 2001 and a September 2011 statement from the Veteran not previously considered by the AOJ in a supplemental statement of the case.  As there is no indication that the Veteran or his attorney wish to waive AOJ consideration of this evidence, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

After completion of any additional development deemed necessary, the issue on appeal should be adjudicated with appropriate consideration of all the evidence of record, including review of the evidence added to the appellate record or not previously considered in the April 2012 supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



